Citation Nr: 0938417	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran had active service from May 1975 to February 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claim for service connection.  

In October 2008, the Board of Veterans' Appeals (Board) 
remanded the claim to afford the Veteran a VA examination and 
to obtain a VA opinion.  The development ordered has been 
accomplished.  Stegall v. West, 11  Vet. App. 268 (1998).  

The evidence which is of record includes diagnoses of 
psychiatric disorders other than PTSD, such as a major 
depressive disorder and a panic disorder.  The Board finds 
that the record raises a claim for service connection for an 
acquired psychiatric disorder other than PTSD.  See Clemons 
v. Shineski, 23 Vet. App. 1 (2009).  That issue is hereby 
referred to the RO for initial adjudication.   


FINDINGS OF FACT

The claims folder does not include any credible evidence 
verifying the Veteran was assaulted in service or suffered 
any other stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed her claim for service connection for PTSD 
in June 2004.  The RO sent her a letter in July 2004 
informing her of the evidence necessary to support her claim, 
what was needed from the Veteran, and how VA could help her 
with her claim.  Enclosed was a VA form specifically designed 
to notify Veterans claiming  PTSD based on personal assault 
of what evidence was necessary to support such a claim and 
alternative sources for verifying the claimed in-service 
assault.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In March 2006 the Veteran was 
sent a letter which notified her of the type of evidence 
necessary to establish a disability rating or effective date 
for any increase.  

The Veteran's service treatment records, VA records of 
treatment and private medical records were obtained or 
submitted and are in the claims folder.  No other relevant 
evidence has been identified by the Veteran.  The Veteran has 
been afforded a VA examination and a medical opinion has been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection for PTSD

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2009).  

The Veteran has never contended that she engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b).  As a 
result, the Board must verify the Veteran's claimed in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  She asserts that she was assaulted in 1975 while on 
active duty and as a result developed PTSD.  

The Veteran states she was drinking beer while studying and 
sitting outside in the grass with others from her company, 
when one of the men asked her to go for a walk.  She agreed 
and remembers walking to the end of the lawn and crossing a 
road towards a large field.  She remembers looking back at 
the group and stepping on to the curb.  The next memory the 
Veteran has is of waking up in the field, and walking back to 
her barracks in a stupor.  She then remembers waking up in 
the hospital.

Service medical records have been reviewed.  An entry 
examination in February 1975 revealed no abnormalities and 
did not note any psychiatric disorders.  In early September 
1975, the Veteran complained of a blackout the previous 
night.  It is noted that she was walking with a friend, and 
then blacked out for ten minutes, and she was slightly 
confused.  The medical records states the friend said she 
tripped and fell.  There was an abrasion behind the Veteran's 
right ear and a contusion on her right temple area.  She was 
diagnosed with a concussion and placed on 24 hour observation 
in the hospital.  

A notation in the record from the hospital states that the 
Veteran reported a brief period of confusion and 
disorientation on the evening prior to admission to the 
hospital, and when she regained her orientation she was 
sitting in the grass.  She was able to make it back to her 
residence and was able to sleep through the night without any 
complaints of nausea or vomiting.  She woke up on the morning 
of admission with a headache associated with blurring of her 
vision.  Her right mastoid area was tender to palpation.  An 
x-ray of the skull and chest were both within normal limits.  
The Veteran was put to bed rest for observation.  A few days 
later, she no longer complained of headaches, was found to be 
neurologically intact, and was discharged.  

Several days later, she returned to the doctor with 
complaints of continued headaches.  She was told to do no 
strenuous exercise.  The following month, in October 1975, 
the Veteran returned to the doctor with complaints of fatigue 
and problems sleeping at night.  She also complained of 
headaches.  The next month, in November 1975, the Veteran 
continued complaints of headaches and fatigue.  She stated 
she was no longer able to participate in sports as she had 
before.  She was diagnosed with post-traumatic injury 
headaches, and fatigue of an unknown etiology.  

A September 1975 DA Form 2173 includes the following 
description of the incident:  (The Veteran) was walking with 
a friend outside the west side of the building at 
approximately 2230 hours on 4 Sept 75.  (The Veteran) tripped 
over the curb and hit her head on the concrete.  (The 
Veteran) was unconscious for approximately 5 minutes.  When 
she recovered, she apparently was not injured so declined to 
go to the hospital.  

The Veteran contends that she has vague memories of the 
incident and believes she was assaulted during the incident 
and it caused her to develop PTSD.  

Beginning in October 1987 medical records document the 
Veteran had depressive symptoms.  In November 1988 private 
medical records indicate she suffered from anxiety.  The 
Veteran was treated for depression with anxiety in December 
1996.  In February 2001 her private physician concluded she 
had an untreated panic disorder with depression.  A VA Social 
Worker in September 2004 conducted a PTSD screen and noted 
the Veteran appeared to have PTSD.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the Veterans 
Benefits Administration Adjudication Procedure Manual at that 
time known as (M21-1) provisions dealing with PTSD were 
substantive rules that are the equivalent of VA regulations.  
See Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  In YR v. 
West, 11 Vet. App. 393 (1998) the Court required VA to follow 
the provisions of M21-1, Part III, Chapter 5 as to PTSD 
claims based on personal assault.  This included development 
of evidence from additional sources.  In personal assault 
cases, M21-1 states, secondary evidence, may need 
interpretation by a clinician.  

The Court in Patton v. West, 12 Vet. App. 272 (1999) held the 
caselaw in Moreau v. Brown, 9 Vet. App. 389 (1996), aff'd 
124 F. 3d 228 (Fed. Cir. 1997) that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence'" and that an opinion by a 
mental health professional based on a post service 
examination of the Veteran cannot be used to establish the 
occurrence of the stressor was not applicable in cases of 
personal assault.  These quoted categorical statements were 
made in the context of discussing PTSD diagnoses other than 
those arising from personal assault.  As to such personal-
assault cases, VA has provided for special evidentiary-
development procedures, including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  

The relevant VA regulation now provides as follows:  If a 
post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will 
not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).  

The Board remanded the claim to have a clinician review the 
records and offer an opinion as to whether there was evidence 
which supported the Veteran's assertions she was assaulted in 
service.  

The Veteran was examined by a VA psychologist in December 
2008.  The VA psychologist reviewed the claims folder in 
detail.  The Veteran was interviewed.  PTSD was not 
diagnosed.  

In a February 2009 addendum the VA psychologist stated that 
based on the absence of documentation from her military 
history and clinical history while in service, as well as the 
Veteran's vocational and personal history from the time of 
her military discharge to the present he did not believe she 
was assaulted in the military.  He stated that the currently 
diagnosed panic disorder, anxiety, recurrent depression also 
did not originate in service.  His reasoning was that it was 
more common for individuals with chronic chemical dependency 
such as the Veteran to experience anxiety, depression, 
chronic pain and other negative emotionality or sleep 
disturbance in concert with their addictions.  In essence he 
has attributed her current psychiatric symptoms to her 
chronic chemical dependency.  

While there is one diagnosis of PTSD in the claims folder, 
there is no verification of the Veteran's claimed in-service 
stressor.  The service medical records from that time are 
negative for any mention of a possible assault.  They only 
refer to an accidental injury.  Even she has asserted she has 
only vague memories of that claimed incident.  A trained 
medical clinician reviewed the claims folder and concluded he 
did not believe the Veteran was assaulted in service.  The VA 
Social Worker who previously diagnosed PTSD did not have 
access to the Veteran's claims folder and focused only on the 
statements of the Veteran.  The Board also reviewed the 
service personnel records and found nothing documenting any 
change in behavior or performance that would support a 
conclusion that a traumatic event occurred in conjunction 
with the concussion sustained in 1975.  Also the Veteran's 
assertion that PTSD was diagnosed in service is clearly 
inconsistent with the contemporaneous medical records which 
include diagnosis of post traumatic headaches, not PTSD.  

In the absence of verification of an in-service stressor, 
even by a clinician, service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


